The application of the above-named defendant for a review of the sentence of 10 years imposed on May 1,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
This Division sustains the sentence imposed by the Sentencing Judge. The Defendant’s background and prior history were considered and the sentence imposed was in line with other sentences of this nature.
We wish to thank Bob Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky